MEMORANDUM**
In appeal no. 04-10119, Victor Manuel Veliz-Sanchez appeals from his guilty-plea conviction and aggregate 75-month sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326. In appeal no. 04-10105, Veliz-Sanchez appeals from the district court’s revocation of supervised release following his admitted violation of a condition of release in a previous sentence. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967), counsel for Veliz-Sanchez has filed a brief stating that she finds no grounds for relief, along with a motion to withdraw as counsel of record. Veliz-Sanchez has filed a pro se supplemental brief.
We dismiss the appeal of the illegal reentry conviction and sentence in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 *603L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
With regard to the appeal of the revocation of supervised release, our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal. Accordingly, we affirm the judgment of revocation.
Counsel’s motion to withdraw is GRANTED.
Appeal No. 04-10105 AFFIRMED.
Appeal No. 04-10119 DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.